Case 2:20-bk-21022-BR        Doc 110 Filed 01/21/21 Entered 01/21/21 10:07:01            Desc
                               Main Document Page 1 of 2



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Kenneth Chiate (Cal. Bar No. 39554)
  2   kenchiate@quinnemanuel.com
      K. John Shaffer (Cal. Bar No. 153729)                    FILED & ENTERED
  3   johnshaffer@quinnemanuel.com
      Eric Winston (Cal. Bar No. 202407)
  4   ericwinston@quinnemanuel.com                                  JAN 21 2021
      Razmig Izakelian (Cal. Bar No. 292137)
  5   razmigizakelian@quinnemanuel.com                         CLERK U.S. BANKRUPTCY COURT
    865 South Figueroa Street, 10th Floor                      Central District of California
                                                               BY fortier    DEPUTY CLERK
  6 Los Angeles, California 90017-2543
    Telephone:    (213) 443-3000
  7 Facsimile:    (213) 443-3100

  8 Attorneys for Frantz Law Group, APLC

  9
                              UNITED STATES BANKRUPTCY COURT
 10
                               CENTRAL DISTRICT OF CALIFORNIA
 11
                                      LOS ANGELES DIVISION
 12
      In re                                        Chapter 7
 13
      GIRARDI KEESE                                Case No. 2:20-bk-21022-BR
 14
                   Debtor.                         ORDER APPROVING STIPULATION
 15                                                BETWEEN FRANTZ LAW GROUP,
                                                   APLC AND ELISSA D. MILLER,
 16                                                CHAPTER 7 TRUSTEE FOR GIRARDI
                                                   KEESE, TO CONTINUE THE HEARING
 17                                                ON MOTION FOR RELIEF FROM STAY

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                                       Case No. 2:20-bk-21022-BR
          ORDER APPROVING STIPULATION BETWEEN FRANTZ LAW GROUP, APLC AND ELISSA D. MILLER,
          CHAPTER 7 TRUSTEE FOR GIRARDI KEESE, TO CONTINUE THE HEARING ON MOTION FOR RELIEF
                                                                                    FROM STAY
Case 2:20-bk-21022-BR          Doc 110 Filed 01/21/21 Entered 01/21/21 10:07:01                Desc
                                 Main Document Page 2 of 2



  1            On January 20, 2021, the Stipulation Between Frantz Law Group, APLC and Trustee to

  2 Continue Hearing on Motion for Relief from Stay (“Stipulation”) entered into by and between Frantz

  3 Law Group, APLC (“Frantz”) and Elissa D. Miller, the duly appointed trustee of the estate of Girardi

  4 Keese (“Trustee”), was filed herein. The Court, having considered the Stipulation, the related

  5 pleadings on file, and for good cause appearing, HEREBY ORDERS:1

  6            1.     The Stipulation is approved;

  7            2.     The Hearing on the Motion is continued from January 26, 2021 at 10:00 a.m. to March

  8 2, 2021 at 10:00 a.m. via zoomgov.com, Meeting ID: 160 527 6951, Password: 123456;

  9            3.     Frantz’ deadline to file a reply to the Trustee Opposition and all other oppositions to

 10 which it has not already filed a reply is extended to seven days before the Continued Hearing Date.

 11            4.     The Stipulation and this Order are not a waiver of any rights by the Trustee or Frantz,

 12 or of any arguments that may be raised by the Trustee or Frantz with respect to the Motion.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24 Date: January 21, 2021

 25

 26
 27
         1
 28          All terms not defined in this Order have the meaning ascribed to them in the Stipulation.
                                                         -1-                        Case No. 2:20-bk-21022-BR
             ORDER APPROVING STIPULATION BETWEEN FRANTZ LAW GROUP, APLC AND ELISSA D. MILLER,
             CHAPTER 7 TRUSTEE FOR GIRARDI KEESE, TO CONTINUE THE HEARING ON MOTION FOR RELIEF
                                                                                    FROM STAY
